Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-9 have been submitted for examination
Claims 1-9 have been allowed
Allowable Subject Matter
1.	Claims 1- 9 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to an  unequal-error-protection method that is based on using a particular parity-check-matrix structure for LDPC codes.
Attorney Docket No. 1884.836US1 
62 Client Ref. No. AB9417-US The prior art of record for example Wu et al. A new construction of UEP QC-LDPC codes ( copy provided in the IDS) teaches a general construction of UEP block codes and a new construction of regular QC-LDPC codes, along with the upper bound on the minimum distance and conditions for the girth to be at least 8. Then new UEP QC-LDPC codes which can provide flexible choice of protection levels. 

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized) :  
“ A method for encoding a binary message (M) composed of a first sub-message having a first priority level and of a second sub-message having a second priority level, using an LDPC code defined by a parity-check matrix H having a first dimension corresponding to the bits of the coded binary message (Mc) and a second dimension, the parity-check matrix H consisting of four sub-sets (ES1,ES2,ES3,ES4) of two sub-matrices that are concatenated in the second dimension, the four sub-sets (ES1,ES2,ES3,ES4) being concatenated in the first dimension, the first sub-matrix (J1) of the first sub-set (ES1) taking the form 
    PNG
    media_image1.png
    136
    160
    media_image1.png
    Greyscale
where x is equal to the size of half of the first sub-message, y is equal to the size of half of the second sub-message, I is an identity matrix of dimensions (x,x) and Gi is a nonzero matrix of dimensions (x,y), the second sub-matrix (Hi) of the first sub-set (ESi) being a nonzero matrix, the first sub-matrix of the second sub-set (ES2) being a zero matrix, the second sub-matrix (H2) of the second sub- set (ESi) being a nonzero matrix, the first sub-matrix (H3) of the third sub-set (ES3) being a nonzero matrix, the second sub-matrix (J2) of the third sub-set (ES3) taking the form 
    PNG
    media_image2.png
    137
    159
    media_image2.png
    Greyscale
where G2 is a nonzero matrix of (x,y) dimensions, the first sub-matrix (H4) of the fourth sub-set (ES4) being a nonzero matrix, and the second sub-matrix of the fourth sub-set (ES4) being a zero matrix, the sub-matrices (Hi, H2, H3, H4, Ji, J2) of the four sub-sets been square and of dimensions (x+y,x+y), the encoding method comprising a step of encoding the binary message (M) using the parity-check matrix H to produce the coded binary message (Mc).”.



	Claims 2-9 depend from claim 1, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112